Citation Nr: 0001950	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  94-39 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for postoperative 
hysterectomy and bilateral salpingo-oophorectomy.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD), and if so, whether the claim may be granted.

3.  Entitlement to service connection for a heart disorder as 
secondary to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from November 1968 to May 
1970, and from February 1976 to November 1977.

Initially, the Board of Veterans' Appeals (Board) notes that 
since this case was previously before the Board in April 
1996, the issue of entitlement to service connection for a 
heart disorder as secondary to PTSD has also been developed 
for appellate review.

The Board further notes that the development requested by its 
previous remand in April 1996 has been accomplished to the 
extent possible, and that this matter is now ready for 
appellate consideration.


FINDINGS OF FACT

1.  Disability associated with hysterectomy and bilateral 
salpingo-oophorectomy was not shown in service; disability 
associated with hysterectomy and bilateral salpingo-
oophorectomy, first shown years after service, is not 
connected by any competent medical evidence to service or 
service-connected disability.

2.  A claim for service connection for an acquired 
psychiatric disorder, including PTSD, was denied by a March 
1990 rating decision which was not appealed.

3.  The evidence submitted since the March 1990 rating 
decision pertinent to the claim for service connection for an 
acquired psychiatric disorder, including PTSD, bears directly 
and substantially on the specific matter under consideration, 
is neither cumulative nor redundant, and is, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to finally decide the merits of the 
claim.

4.  The veteran had active service but received no awards or 
decorations denoting that she engaged in combat and service 
personnel records do not indicate that she did engage in 
combat.

5.  Service records or other credible supporting evidence 
does not verify the claimed stressors.

6.  There is no diagnosis of PTSD based on a verified 
stressor.

7.  There is no service-connected PTSD to which a heart 
disorder may be related.


CONCLUSIONS OF LAW

1.  The claim for service connection for postoperative 
hysterectomy and bilateral salpingo-oophorectomy is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The March 1990 rating decision which denied service 
connection for an acquired psychiatric disorder, including 
PTSD, is final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. 
§ 19.192 (1989).

3.  New and material evidence has been submitted since the 
March 1990 rating decision, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.104, 3.156 (1999).

4.  A psychiatric disorder, including PTSD, was not incurred 
in or aggravated by active service, nor may PTSD be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303(d), 3.307, 3.309, 3.311 (1999).

5.  The claim for service connection for a heart disorder as 
secondary to PTSD lacks legal merit, as PTSD is not a 
service-connected disability.  38 C.F.R. § 3.310(a) (1999); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Postoperative 
Hysterectomy and Bilateral Salpingo-oophorectomy

Background

At the outset, the Board notes that in addition to claiming 
direct service connection for residuals of these 
disabilities, the veteran has claimed secondary service-
connection based on a causal relationship between her 
postoperative residuals of hysterectomy and bilateral 
salpingo-oophorectomy and her service-connected right ovarian 
cyst, which was surgically removed in October 1992.  The 
Board finds that this aspect of her claim has also been 
developed by the regional office (RO), and that the Board's 
consideration of the claim for secondary service connection 
will therefore not be prejudicial to the veteran.  Similarly, 
while the Board further notes that the veteran has likely 
been in receipt of Social Security Administration (SSA) 
disability benefits since at least September 1993 (a 
questionnaire completed by the veteran at this time 
references the receipt of such benefits), and the record does 
not contain a complete copy of these records, the Board finds 
that there is also no indication in the record that the SSA 
records would provide any additional pertinent information, 
and neither the veteran nor her representative have indicated 
that there are additional pertinent records that have been 
previously filed with SSA that would have a bearing on the 
issues currently on appeal.  Consequently, the Board finds 
that the further remand of this matter to obtain the complete 
SSA records is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (1999).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to be entitled to service connection for disease or 
disability on a secondary basis, the evidence must reflect 
that the claimed disease or disability is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1999).

It should also be noted that the United States Court of 
Appeals for Veterans Claims (previously known as the United 
States Court of Veterans Appeals prior to March 1, 1999, 
hereafter "the Court") has held that, when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected disability, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the 
Department of Veterans Affairs (VA) is under no duty to 
assist in any further development of the claim.  38 U.S.C.A. 
§ 5107.

Service medical records from the veteran's first period of 
service indicate treatment for abdominal complaints in 
January 1970, and in May 1970, the veteran was examined for a 
possible pregnancy.  April 1970 separation examination did 
not reveal any complaint or history of a uterine or ovarian 
disorder.  

Service medical records from the veteran's second period of 
service reflect episodes of abdominal pain or cramping in 
August 1976, and that the veteran was treated in early 1977 
on several occasions with complaints of abdominal pain 
secondary to ovulation.  A right ovarian cyst was diagnosed 
in May of 1977.  The impression at this time was ovarian cyst 
versus salpingitis.  Examination in June 1977 revealed that 
the veteran reported a three month history of chronic right 
lower quadrant pain, and it was noted that she had been seen 
in May 1977, at which time the impression was ovarian cyst 
versus chronic low grade salpingitis.  A right adnexal mass 3 
X 4 X 4 centimeters was indicated to have been noted 
previously.  On further review of the records, the examiner 
indicated that the veteran had been having abdominal pain for 
the previous three years.  Examination at this time revealed 
negative findings, and the impression was chronic pelvic 
pain, which had been incapacitating on occasion, and that the 
veteran was to be scheduled for laparoscopy.

The veteran was also hospitalized in service in August 1977 
for chronic pelvic pain and underwent lysis of adhesions in 
the posterior uterus and left mesosalpinx.  The diagnosis was 
chronic pelvic pain, not of gynecologic etiology, and minimal 
pelvic adhesions, not consistent with symptoms.  Several days 
following the surgery, the veteran was treated for abdominal 
cramps, and referred for additional evaluation for abdominal 
pain four days later.  At this time, the veteran reported a 
two year history of chronic low abdominal and pelvic pain 
which was intermittent and was not related to bowel movements 
or any type of sexual manipulation.  Over the previous three 
to four months, the pain was reportedly worse, especially 
with intercourse, and necessitated a laparoscopy which was 
noted to reveal normal findings.  Subsequent pain had been 
relieved with bowel movement, but there was now renewed pain.  
Examination revealed some slight tenderness in the right 
lower quadrant and there appeared to be little nodules in the 
fascia which appeared to be fatty tumors in the anterior 
abdominal wall on the right.  No deep pain was elicited and 
the impression was lower abdominal pain, rule out functional 
bowel problems, and menstrual irregularity and pain.

The veteran's surgical site was checked at the end of August 
1977.  She was again examined in service for low abdominal 
pain in September 1977 and examination at this time revealed 
negative findings.  Service medical records do not reflect 
any additional treatment for abdominal pain or specifically 
ovarian or uterine pain from September 1977 to the time of 
the veteran's discharge in November 1977.  Periodic 
examination in October 1977 also did not reflect a history of 
additional treatment or a specific diagnosis of either an 
ovarian or uterine disorder.

VA medical examination in March 1978 and February 1982 does 
not reveal the existence of any ovarian or uterine disorder, 
and there is no indication of any continuing abdominal 
complaints.  

A private hospital summary from May 1989 reflects that the 
veteran was admitted for carcinoma of the cervix and right 
ovarian cyst.  At this time, she underwent a colonoscopy with 
micoplaster vaporization of the cervix and vulva for the 
cancer.  The right ovarian cyst was not removed and was felt 
to be representative of a functional cyst.  

VA outpatient records from December 1989 reflect that the 
veteran was seen at this time status postoperative 
colonoscopy and May 1988 laser for cervical intraepithelial 
neoplasia (CIN), with examination revealing right adnexal 
tenderness.  A January 1990 pelvic echogram was interpreted 
to reveal a right ovarian cyst, and in March 1990, the center 
of the cyst was noted to be more complex.

A March 1990 rating decision granted service connection for 
right ovarian cyst.

In June 1990, a VA clinical record reflects that the veteran 
complained of considerable pain on the right side in the 
lower abdominal area.  The veteran reported that she was 
undergoing treatment for an ovarian cyst.  A December 1990 VA 
pelvic echogram was interpreted to reveal the size of the 
uterus to be within normal limits and that the ovaries were 
also of normal size and configuration.  A February 1992 
pelvic echogram was interpreted to reveal a poorly defined 
small cyst in the right ovary.

VA outpatient and inpatient records for the period of 
September to December 1992, reflect that in September 1992, 
the veteran complained of frequent and painful menstrual 
periods which were heavier than usual for the previous four 
months.  Recent computed tomography (CT) of the pelvis was 
interpreted to reveal a left adnexal mass and uterine 
fibroids.  The assessment at this time was left adnexal mass.  
The CT scan itself reveals an impression of cystic right 
ovary and uniform enlargement of the uterus which appeared to 
be a consequence of leiomyoma or leiomyomas, with left 
homogeneously dense and enlarged left ovary producing 
displacement of the left margin of the uterus and the sigmoid 
colon.  During the first week of October 1992, it was noted 
that the veteran was scheduled for a hysterectomy at the end 
of the month.  Several days prior to her surgery, the veteran 
was struck in the abdomen during some kind of domestic 
altercation.

A VA hospital discharge summary from October 1992 reflects 
that the veteran reported a history of abdominal and pelvic 
pain with increased severity, especially over the previous 
four months, described as a "band of pain" around her 
abdomen.  This was noted to be constant and occasionally 
exacerbated by stair climbing, lifting or exertion.  Physical 
examination revealed slight tenderness over the lower 
abdomen, and pelvic examination indicated an enlarged tender 
uterus.  During this admission, the veteran underwent a total 
abdominal hysterectomy and bilateral salpingo-oophorectomy, 
and findings included probable adenomyosis and cystic 
ovaries.  No complications were noted and the veteran was 
found to be appropriate for discharge.

VA outpatient records from November 1992 reflect that the 
veteran reported chronic abdominal pain since her October 
1992 hysterectomy.  Examination at this time noted that the 
veteran had again been the victim of physical domestic 
violence which included being struck in the abdomen, and that 
the location of the veteran's pain appeared to be different 
than prior abdominal pain.

At the veteran's hearing before a member of the Board in 
December 1993, the veteran testified that she believed that 
service connection for hysterectomy was warranted since her 
right ovary was removed in this operation, and she was 
already service-connected for her right ovary (transcript 
(T.) at pp. 2-3).  Had at least one ovary been allowed to 
remain, the veteran maintained that she would not have had to 
undergo the change of life at such an early age (T. at p. 3).  
During service, the veteran indicated that she was 
consistently treated for abdominal pain (T. at p. 3).  She 
again noted that her problems with the right ovary began in 
service (T. at p. 3).  

In April 1996, the Board remanded this issue for further 
evidentiary development.

VA medical examination in July 1998 revealed the veteran's 
history of a total abdominal hysterectomy and bilateral 
salpingo-oophorectomy in 1992, and the veteran's contention 
that only her cystic ovary should have been removed.  The 
record was noted to reflect a preoperative four month history 
of pelvic pain, and an approximately one year history of 
irregular bleeding.  At the time of the surgery, the veteran 
was noted to have adhesions on her right side, a right ovary 
that measured 4 X 4 X 3 centimeters, a left ovary that 
measured 6 X 4 X 3 centimeters, and a uterus that measured 7 
X 8 X 6 centimeters.  The pathology report was noted to 
indicate that the veteran had adenomyosis and a dermoid cyst 
of the left ovary.  The right ovary contained a corpus luteum 
and multiple corpora albicantia.  The examiner concluded that 
from the history, it was unlikely that the hysterectomy was 
related to any service-connected occurrence, however, the 
fact that the veteran had a left dermoid cyst indicated that 
it was possible that that could have been service connected.  
The examiner went on to comment that dermoid cysts arise at a 
very young age (patients are frequently in their 20's).  The 
fact that the right ovary was removed which turned out to 
have a normal pathological diagnosis was found by the 
examiner to be a matter of opinion, in that the ovary was 
enlarged at the time of the surgery with adhesions on that 
side.  Therefore, the examiner believed that its removal at 
the time of surgery was a judgment call and, in retrospect, 
appropriate.

At the veteran's personal hearing in May 1999, the veteran 
testified that it was her contention that her already 
service-connected right ovarian cyst caused her to have other 
problems which led to her surgery (T. at pp. 2-3).  The 
veteran indicated that the cyst had been noted previously by 
other physicians who believed there was a causal relationship 
between the cyst and her subsequent hysterectomy (T. at p. 
3).  The veteran could not identify a specific doctor who 
offered this opinion (T. at p. 4).  The veteran had been 
using estrogen since her surgery in 1992 (T. at pp. 5-6).


Analysis

The evidence of record documents a diagnosis of postoperative 
residuals of a hysterectomy and bilateral salpingo-
oophorectomy.  Thus, the first element of a well-grounded 
claim, current disability, is arguably established.  See 
Caluza v. Brown, supra.  The Board has considered the service 
medical evidence relevant to this claim, and finds that it 
shows that while the veteran did have abdominal complaints in 
service and a diagnosis of right ovarian cyst for which she 
has been service-connected by way of a rating decision in 
March 1990, following a laparoscopy in service in October 
1977, and additional care relating thereto through the 
following month, there were no other complaints or treatment 
for abdominal pain in service, and none documented after 
service until 1989.  However, the veteran has provided lay 
evidence of manifestations of abdominal pain related to her 
service-connected right ovarian cyst prior to the surgical 
procedure which occurred in 1992.  Under the governing case 
law, a lay party is competent to establish facts perceptible 
to a lay party, such as an injury or symptoms.  Moreover, for 
purposes of determining whether the claim is well grounded, 
lay evidentiary assertions must be presumed to be true, with 
exceptions not here relevant.  King v. Brown, 5 Vet. App. 19 
(1993).  Thus, the second element of a well-grounded claim is 
also established.  See Caluza v. Brown, supra.

In order to establish a well-grounded claim, however, there 
must also be evidence establishing a nexus between the 
current disability and injury or disease in service, to an 
applicable presumptive period following service, or to 
service-connected disability.  There is no evidence offered 
which establishes a nexus between residuals of hysterectomy 
and salpingo-oophorectomy and service or to an applicable 
presumptive period following service.  Moreover, the only 
evidence advanced to support this element of a well-grounded 
claim involving a nexus between residuals from the veteran's 
1992 surgery and the veteran's service-connected right 
ovarian cyst, is the statements and personal testimony of the 
veteran years after service.  See Caluza v. Brown, supra.  
However, it has been held that claimants unversed in medicine 
are not competent to make medical determinations involving 
medical diagnosis or causation.  There is nothing in the 
record to establish that the veteran has relevant medical 
expertise.  Thus, since the veteran has had no substantive 
training or relevant medical experience, her assertion that 
she currently has residuals from her 1992 surgery that are 
related to certain symptoms she experienced in service or to 
service-connected disability, carries no weight.  See 
Espiritu v. Derwinski, supra.  

Nor can lay evidentiary assertions establish the nexus 
element on the basis of continuity of symptoms because the 
underlying disability at issue (residuals of hysterectomy and 
bilateral salpingo-oophorectomy) is not subject to lay 
observation.  Savage v. Brown, supra.  As for the medical 
evidence of record, there is no medical evidence which 
relates the veteran's current residuals from the 1992 surgery 
to service, that establishes that these residuals were 
proximately due to or the result of service-connected 
disability pursuant to 38 C.F.R. § 3.310(a), or that 
establishes that disability was worsened or aggravated by 
service-connected disability pursuant to Allen v. Brown, 
supra.

Where the determinative issue involves medical causation or 
medical diagnosis, competent medical evidence to the effect 
that a claim is plausible is required for the claim to be 
well grounded.  See Grottveit v. Brown, supra.  Nor does the 
Board find any indication in this record of any failure of 
the duty to inform.  The veteran was expressly asked at her 
most recent hearing on appeal whether she could identify any 
particular medical provider that had linked her residuals of 
hysterectomy and salpingo-oophorectomy to her service-
connected right ovarian cyst and she replied in the negative.  
In fact, the Board notes that while the most recent VA 
medical examiner indicated that the veteran's left dermoid 
cyst could possibly be service connected based on the fact 
that such a condition arises at a young age, the examiner 
opined that it was highly unlikely that her hysterectomy was 
related to any service-connected occurrence and did not offer 
an opinion that that the veteran's hysterectomy and bilateral 
salpingo-oophorectomy was caused by her service-connected 
right ovarian cyst.  

As the Board finds that the appellant has not met the initial 
burden of submitting a well-grounded claim as to entitlement 
to service connection for postoperative hysterectomy and 
bilateral salpingo-oophorectomy, the appeal must be denied.  
No duty to assist the appellant in these claims has arisen.  
The RO's adjudication of the claim for service connection for 
postoperative hysterectomy and salpingo-oophorectomy, does 
not constitute prejudicial error.  Grottveit, 5 Vet. App. at 
93; Tirpak, 2 Vet. App. at 611; Sanchez v. Derwinski, 2 Vet. 
App. 330, 333 (error is harmless if it does not change the 
resolution of appellant's claim).

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
of whether the claim for service connection for postoperative 
hysterectomy and bilateral salpingo-oophorectomy, is well 
grounded, it must be considered whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on that question and an opportunity to respond and, 
if not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In this instance, 
the Board does not find such prejudice because the appellant 
has not met the threshold obligation of submitting a well-
grounded claim.  Meyer v. Brown, 9 Vet. App. 425 (1996).


II.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for an Acquired 
Psychiatric Disorder, including PTSD

Background

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for an acquired psychiatric disorder, including 
PTSD, as will be shown more fully below, the Board has 
determined that while new and material evidence has been 
submitted, the preponderance of the evidence is against the 
grant of service connection for such disability.  The Board 
would further note that although recent case precedent has 
noted additional evidence which may be considered in 
verifying stressors in sexual assault cases, the Board finds 
that in various letters to the veteran and independent 
efforts with the United States Army, the RO has already taken 
a variety of alternative steps to corroborate the veteran's 
alleged stressors without success.  In addition, since the 
veteran has supplied statements from family members and one 
from a recent acquaintance, she is clearly aware that 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy can be 
submitted to provide credible evidence of the claimed 
inservice stressor.  See M21-1, Part III, Paragraph 5.14c(5) 
(February 20, 1996); YR v. West, 11 Vet. App. 393 (1998).  
Accordingly, the Board finds that remand for further 
development of this claim is also not warranted.  

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the Court 
held that "in order to reopen a previously and finally 
disallowed claim . . . there must be 'new and material 
evidence presented or secured' . . . since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits."

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

As was noted previously, service connection may be granted 
for disability resulting from a disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  
Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. §  4.125(a) (1999); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f). 

Where a veteran served 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such diseases during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.

The evidence of record at the time of the March 1990 rating 
decision included service medical records and service 
personnel records which failed to reveal any reference to 
combat, combat-related stressors, or noncombat-related 
stressors.  Service medical records do reflect that the 
veteran was seen in January 1970 with multiple complaints of 
emotional distress and depression with family and personal 
problems, and there was a diagnosis of anxiety reaction.  At 
this time, the veteran was referred for psychiatric 
evaluation and inadequate personality was diagnosed.  
Thereafter, the veteran was seen in August of 1976 for 
situational anxiety, at which time the veteran complained of 
being extremely nervous and there was a diagnosis of 
depression. 

While separation examination in April 1970 revealed 
complaints of depression and nervous trouble, there was no 
finding of any psychiatric disability, and there were neither 
complaints or findings of such disability at the time of 
reenlistment examination in February 1976 and separation 
examination in October 1977.

The evidence previously on file also included VA outpatient 
treatment records for the period of April 1989 to March 1990, 
which showed that the veteran was seen on numerous occasions 
with complaints of anxiety and depression.  These records 
further reveal that the veteran's psychiatric symptoms have 
been variously diagnosed as an adjustment disorder, major 
depression versus dysthymia, and major depression.  In 
October 1989, the veteran was hospitalized for a dysthymic 
disorder and a personality disorder.  At this time, the 
veteran related a history of being raped in service by 17 
men.  In November 1989, it was noted that the veteran 
traumatic symptoms were reactions to reported "barracks 
rape," and subsequent repeated attacks in her barracks by 
female homosexuals for her noncompliance with their demands.  
At this time, depression was considered to be the most 
dominant finding.  

The veteran was hospitalized again in December 1989 with a 
diagnosis of borderline personality, somatization and 
dysthymic disorders.  A history of being raped in service by 
17 men was again provided, as was also the case in a 
subsequent hospitalization for a dysthymic and borderline 
personality disorder in February 1990.  A January 1990 
outpatient record reflects a diagnosis of "partial PTSD."

The evidence previously on file also included several letters 
which the veteran had submitted to a private physician.  
These letters described her experiences in service in detail, 
including the occasion when she was allegedly raped by 17 
men.  In this regard, the veteran noted that while at Fort 
Jackson, South Carolina, she and other women pitched in and 
rented a room which gave them access to the swimming pool.  
The veteran noted that she contributed her share for the room 
but only used it to change clothes, and that she spent her 
evenings back at the post.  On a Saturday, at around 4:00 
p.m., she was approached by a young man who asked her if she 
wanted a drink, and thinking that the man was with a group of 
men that had met friends at the motel, the veteran accepted 
the drink the man brought to her.  The next thing she 
recalled was awakening in a lot of pain at about noon the 
following day with a whole group of men arguing about what to 
do with her.  At this point, the veteran looked around the 
room and counted 17 men.  The veteran then yelled at the men 
to get out, and subsequently found her bathing suit, 
showered, and called a taxi in order to return to her post.

Also previously on file were copies of two DD Form 214's, the 
first of which reflects the veteran's receipt of the National 
Defense Service Medal, and the second, which identifies her 
expertise with the M-16.

Pertinent evidence added to the record since the March 1990 
rating decision includes additional VA outpatient, inpatient 
and examination reports and records, hearing testimony from 
both a Board and personal hearing, and witness statements 
from the veteran's mother, cousin, and a recent acquaintance.

A VA discharge summary from May 1990 reflects diagnoses which 
included a dysthymic disorder and borderline personality 
disorder.  At this time, the veteran again noted her in-
service rape by 17 men which reportedly resulted in PTSD, and 
that she had been harassed by lesbians in her barracks at a 
subsequent post.  

A March 1991 VA hospital summary reflects a diagnosis of 
dysthymia and personality disorder with borderline features.

In a statement in support of the veteran's claim, dated in 
March 1991, the veteran's mother asserts that she recalled 
receiving a telephone call from the veteran shortly after the 
veteran's arrival at Fort Huachuca, Arizona, in May or June 
1969.  At this time, the veteran's mother recalled that the 
veteran told her that she had been attacked by a group of 
"WAC's" on her first day, that they caused injury to the 
veteran's ankle, and that the veteran was using crutches 
because of the injury.  The veteran's mother further 
indicated that subsequent calls from the veteran revealed 
that the veteran sustained nightly beatings by a group of 
"Lesbian WAC's" when she went to sleep, and that she would 
defend herself with her crutches when they approached her.  

A VA outpatient record from April 1992 reflects that the 
veteran reported being raped by several men during service 
and harassed by several lesbians.  A VA hospital summary from 
April 1992 reflects a diagnosis of borderline personality 
disorder.

A VA outpatient record from June 1992 reflects that the 
veteran reported dealing with two traumas, first being raped 
in service by 17 men, and second, being subsequently attacked 
in service by women.  The assessment was that the veteran was 
continuing to make efforts to deal with many old issues.

A VA hospital discharge summary from June 1993 reflects a 
diagnosis which included dysthymia and borderline personality 
disorder.  

In a written statement attached to her October 1993 
substantive appeal, the veteran again recounted the 
circumstances surrounding the sexual trauma she sustained in 
service.  In this statement, the veteran indicated that prior 
to her rape, she accepted a drink from a man next to a motel 
swimming pool.  She then awakened during the course of being 
raped in a motel room.  Following the rape, the first thing 
she did was shower, at which time she found a robe which she 
wore back to the base because she could not find her clothes.  
She further indicated that while she did go to the dispensary 
because of soreness, she did not report the rape.  

A VA outpatient record from October 1993 reflects an 
assessment of PTSD and major depression.

A VA hospital discharge summary from November 1993 indicates 
diagnoses which included possible PTSD and major depression.  
At this time, the veteran again related the details of her 
in-service rape which began with her accepting a drink at a 
bar and then awakening in a room filled with naked men, 
allegedly drawing straws to see who would rape her first.  
She further indicated that she was raped 17 times, that she 
was beaten, and that a knife had been used on her.  She also 
related the subsequent attacks by lesbian service members.

At the veteran's hearing before a member of the Board in 
December 1993, it was noted that the veteran had already 
issued a written statement in support of her claim which set 
forth the circumstances surrounding her claim for service 
connection for PTSD (T. at p. 4).  After relating initial 
experiences involving her offer of comfort to wounded service 
members hospitalized at Fort Sam Houston, Texas during the 
Vietnam War and her feelings of disgrace and emotional 
distraught following the witnessing of her commanding officer 
leaving a bar in a drunken state, the veteran related the 
particulars of her rape at Fort Jackson, South Carolina (T. 
at p. 5).  On this occasion, she recalled accepting a drink 
from a strange man and then awakening in a room with 17 men 
who then proceeded to rape her (T. at pp. 5-6).  The veteran 
believed that there was something wrong with her as soon as 
she got out of the service, but she did not seek out 
treatment for her symptoms until after Mother's Day of 1989 
(T. at p. 6).  She obtained treatment from the VA at this 
time, and believed that her initial treating physician 
diagnosed PTSD (T. at p. 7).

She indicated that she had been recently admitted to the 
hospital for PTSD in October and November 1993 (T. at pp. 7-
8).  She was currently receiving Social Security benefits (T. 
at p. 8).  She was also given a doctor's examination for 
Social Security with a diagnosis of major depression and 
dysthymia (T. at p. 8).  Other benefits included long-term 
disability through the state retirement fund (T. at p. 8).  
The veteran noted that her mother had written a letter in 
support of her claim (T. at p. 9).  

At the time of her December 1993 hearing, the veteran 
provided additional records in support of her claim which 
included a 1989 handwritten account of the sexual trauma she 
experienced in service.  With respect to the rape, the 
veteran indicated that a man got her a drink while she was 
swimming at a motel pool where she had been going on a 
routine basis with a group of other women from her camp.  She 
thereafter awakened to a lot of faces, one right in front of 
hers, and after being violated by several more "faces," she 
counted the faces watching and there was 17 in all.  
Afterwards, because the only clothing she had with her was a 
bathing suit, she went to the motel manager who gave her a 
robe.  She then went back to her barracks.

Additional VA outpatient records for the period of 1993 to 
1996 reflect additional diagnoses of PTSD.

In response to an additional service medical records request 
from the RO in November 1996, the National Personnel Records 
Center (NPRC) indicated that all medical records relating to 
the veteran had been previously forwarded to the RO.

In a March 1997 letter to the veteran, the RO explained the 
inability to obtain additional service medical records 
relating to the veteran's first period of service, and 
suggested that the veteran could submit alternative evidence, 
which included statements from service medical personnel, 
"buddy" statements, state or local accident or police 
reports, employment examinations, private medical evidence, 
especially for treatment obtained shortly after separation, 
letters written during service, photographs taken during 
service, pharmacy prescription records, and insurance 
examinations.

In May 1997, the NPRC again communicated that no additional 
service medical records for the veteran were on file.

In October 1997, the veteran provided a written statement in 
support of her claim in which she again noted her history of 
being raped by 17 men and a recent exacerbation of her mental 
condition as a result of a visit to the Vietnam War Memorial.

VA hospital records from November 1997 reflect that the 
veteran experienced intense flashbacks from a recent visit to 
the Vietnam War Memorial in Washington, D.C.  The diagnosis 
at this time included PTSD and borderline personality 
disorder.

In that the veteran's claim involved allegations of in-
service sexual trauma, in December 1997, the RO sent a letter 
requesting additional evidence in support of the veteran's 
claim.  The RO set forth specific examples of probative 
evidence, including statements from individuals the veteran 
confided in at the time of the alleged incident, reports to 
military personnel or civilian authorities, sudden request in 
change of military occupational specialty or duty assignment, 
increased use of leave without an immediate reason, changes 
in performance evaluations, episodes of depression, increased 
use of prescription medication, alcohol or substance abuse, 
disregard for military or civilian authority, obsessive 
behavior, examination for sexually transmitted diseases, and 
unexplained economic or social behavioral changes.

A VA medical statement from December 1997 reflects that the 
veteran was currently receiving disability benefits from the 
State of Arizona and SSA, and that she had not been gainfully 
employed since 1989.  It was noted that over the previous 
three years the veteran had been participating in intensive 
outpatient psychiatric treatment, and that she continued to 
suffer from various difficulties which had been previously 
identified as PTSD, a personality disorder, and depression.

January 1998 VA hospital records also contain diagnoses which 
included PTSD and borderline personality disorder.  A 
February 1998 outpatient record reflects a diagnosis of mood 
disorder associated with heart disease, and an outpatient 
record from March 1998 indicates a claim of worsening PTSD 
symptoms and a diagnosis of PTSD, borderline personality 
disorder, and major depressive disorder.

In a letter direct to the U.S. Army Crime Records Center, 
dated in March 1998, the RO requested any investigation 
reports relating to the veteran while with her assigned unit 
in 1969. 

In a letter from the U.S. Army Crime Records Center, dated in 
March 1998, this agency indicates that a search of its Army 
criminal file did not reveal any files pertaining to the 
veteran.

A March 1998 VA PTSD examination revealed prior diagnoses of 
PTSD, personality disorder, dysthymic disorder, and sexual 
trauma.  The veteran again noted the incident in service in 
1969 where she accepted a drink from the wrong person and 
awakened tied to a bed with 17 men raping her repeatedly.  
She further noted the subsequent assaults by lesbians that 
occurred at another camp during service.  The veteran 
indicated that her current problems began in 1989, when she 
experienced flashbacks when being trapped in a room by a 
supervisor.  She had been involved in continuous outpatient 
treatment for her problems since 1989.  The veteran reported 
that her current diagnosis as of February 1998, per Dr. C., 
was major depression and mood disorder.  The diagnosis at 
this time included chronic, severe PTSD and recurrent major 
depressive disorder.

VA treatment records from April 1998 reflect that the veteran 
reported that while she was "partying" while stationed at 
Fort Jackson, South Carolina, in 1969, she was drugged by 
fellow soldiers who took her to their hotel room, removed her 
clothes, tied her to the bed, and raped her.  She recalled 
that the soldiers were talking about having all the fun they 
could before deploying for Vietnam, apparently within 24 
hours, and the veteran noted that she came to after being 
tied to the bed, but before the attacks so that she 
remembered the faces of her 17 assailants.  The diagnostic 
impression again included PTSD, borderline personality 
disorder, and recurrent major depressive disorder.

In a written statement from the veteran's cousin, dated in 
January 1999, the veteran's cousin related that she had had 
contact with the veteran while the veteran was stationed at 
Fort Huachuca, in 1969, and recalled that she and the veteran 
"talked at length about some incidents that were happening 
to her while she was there."  Thereafter, she lost contact 
with the veteran for a period of time, and the next time she 
saw her, she found that she was not the same person.

Another written statement was received by the RO in May 1999, 
and reflects that this witness recalled beatings that 
occurred at Fort Huachuca during the period of 1967 to 1968.

At the veteran's personal hearing in May 1999, it was noted 
that a recent diagnosis of PTSD in June 1998 had been based 
on verification of the veteran's stressors (T. at p. 6).  The 
veteran asserted that her personnel records at the time of 
one of her stressors reflects that certain training was not 
successfully completed (no reason was given) and that she was 
then sent to Fort Jackson, South Carolina (T. at p. 6).  
While at Fort Sam Houston, Texas, in early 1969, the veteran 
recalled providing comfort to casualties of Vietnam (T. at p. 
9).  The veteran subsequently overdosed on pills, and was 
transferred for training as a clerk typist (T. at pp. 9-10).  
It was at this location, that she was approached by a man 
while swimming at a motel pool, and offered a drink (T. at p. 
13).  Thereafter, she awakened naked in a room, completely 
tied down with 17 strange men discussing how they were going 
to get all they could before they went to Vietnam the next 
morning (T. at p. 13).  The veteran denied any physical 
complications subsequent to the incident (T. at pp. 14-15).  
She also discussed the repeated attacks she endured in her 
barracks at Fort Huachuca (T. at pp. 18-19).  The veteran 
agreed that with respect to a possible paper trail as to the 
rape and other sexual abuse, there were no investigative 
reports, nonjudicial punishments, contemporaneous medical 
records or psychiatric evaluations secondary to any sexual 
trauma (T. at p. 32).


Analysis

Whether New and Material Evidence has been Submitted to 
Reopen the Claim 

While this case has been in appellate status, the United 
States Court of Appeals for the Federal Circuit entered a 
decision in Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998) 
concerning the definition of the term "new and material 
evidence" found in 38 U.S.C.A. § 5108 (West 1991).  In that 
determination, the Court of Appeals for the Federal Circuit 
held that the Court in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), had "overstepped its judicial authority" by 
adopting a social security case law definition of "new and 
material evidence," rather than deferring to the 
"reasonable interpretation of an ambiguous statutory term 
established by [VA] regulation."  Id. at 1357, 1364.  The 
Court of Appeals for the Federal Circuit further held that 
the Court's "legal analysis may impose a higher burden on 
the veteran before a disallowed claim is reopened" as to 
what constitutes "material evidence" (Id. at 1357, 1360), 
and remanded the case for review under the Secretary's 
regulatory definition of "new and material evidence."

In Hodge, the Court of Appeals for the Federal Circuit found 
that the definition of "new and material evidence" applied 
by the Court under Colvin was as follows:

Evidence is 'new and material' if: (i) it was 
not of record at the time of the last final 
disallowance of the claim and is not merely 
cumulative of evidence of record; (ii) it is 
probative of the issue at hand; and if it is 
'new' and 'probative' (iii) it is reasonably 
likely to change the outcome when viewed in 
light of all the evidence of record.

Id. at 1359 [hereafter Colvin definition].  The Court of 
Appeals for the Federal Circuit found that part (iii) imposed 
a higher burden on claimant's than the VA regulatory 
definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1363.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.

Id. at 1363. 

Following Hodge, the Court, in Elkins v. West, 12 Vet. App. 
209 (1999), announced a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (1991).  Third, if the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court further concluded that a determination as to whether 
evidence is new is separate from a determination as to 
whether the evidence is material.  If the Board determines 
that the evidence is not new, that should end the Board's 
analysis as to whether the evidence is "new and material."  
Accordingly, if the evidence is not new, it is not necessary 
to go on and determine whether it is material, and thus any 
error arising from the application of the now invalid Colvin 
test of materiality would be harmless and a remand for 
readjudication consistent with Hodge would not be warranted.

In this case, the RO followed the appropriate standard for 
new and material evidence contained within the provisions of 
38 C.F.R. § 3.156(a) in the supplemental statement of the 
case of February 1999, and found that the evidence submitted 
since the March 1990 rating decision was cumulative and 
therefore not new and material.  The RO also reached this 
conclusion in a supplemental statement of the case issued in 
July 1999.  However, the Board has reviewed the evidence 
received since the March 1990 rating decision and, as 
indicated below, has found that the medical diagnoses of PTSD 
and statement of the veteran's mother are sufficient to 
reopen the veteran's claim for service connection for an 
acquired psychiatric disorder, including PTSD.  Accordingly, 
the Board finds that the claimant has been provided the 
governing regulatory definition of "new and material 
evidence," that the RO's adjudication of the claim was 
consistent with that definition, that this evidence qualifies 
as "new and material evidence" under this definition, and 
that it is therefore not prejudicial for the Board to proceed 
with the adjudication of this claim.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

The Board has considered the evidence and contentions 
received since the March 1990 rating decision and finds that 
it most importantly consists of the subsequent medical 
diagnoses of PTSD and statement from the veteran's mother 
referring to her daughter's complaints of in-service assault 
by lesbians, albeit over twenty years after the alleged 
assaults.  Consequently, the Board finds that the additional 
evidence and material of record in this case bears directly 
and substantially on the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
combination with other evidence, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

For the limited purpose of determining whether a claim is 
well grounded, the evidence submitted by and on behalf of the 
claimant must be presumed to be credible.  King v. Brown, 5 
Vet. App. 19 (1993).  In this case, the diagnoses of PTSD and 
the statement from the veteran's mother are sufficient to 
make the veteran's claim for service connection well 
grounded.  The Board notes that in a merits determination, 
however, no such presumption of credibility attaches. 


Decision on the Merits

The record before the Board demonstrates that PTSD has been 
diagnosed.  To comply with the statutory requirements of 
38 U.S.C. § 7104(d) to provide "reasons or bases" for its 
decisions, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran.  Eddy v. Brown, 9 Vet. App. 52 
(1996); Meyer v. Brown, 9 Vet.  App. 425 (1996); Gabrielson 
v. Brown, 7 Vet. App. 36 (1994). The Board has "the 
authority to discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The veteran has reported that she was exposed to stressful 
incidents in active service that resulted in PTSD.  However, 
the Board is not required to accept an appellant's 
uncorroborated accounts of his or her active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

The starting point for any determination with regard to PTSD 
is one or more "stressors."  The question of a "stressor" 
also bears upon credibility determinations, as certain 
veterans who "engaged in combat with the enemy" gain 
evidentiary presumptions.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d) (1999).  Under the governing regulation, there 
must be credible supporting evidence that the claimed service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  The 
existence of an event alleged as a "stressor" that results 
in PTSD, though not the adequacy of the alleged event to 
cause PTSD, is an adjudicative, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91 (1993).

Under the framework established in Zarycki, the Board must 
make an explicit determination as to whether the appellant 
"engaged in combat with the enemy."  Based on a review of 
the veteran's service personnel and service medical records, 
the Board must find that there is no indication that the 
veteran engaged in combat with the enemy. 

A review of the veteran's written statements indicates that 
the most significant events in service claimed as alleged 
"stressors" (hereinafter sometimes referred to as the 
"traumatic events") are as follows:  

(1) The veteran contends that she was 
raped by 17 men during active service; 
and

(2) The veteran contends that she was 
repeatedly assaulted and/or battered by 
lesbians in her barracks while stationed 
at Fort Huachuca, Arizona. 

The Board has considered, in detail, the veteran's alleged 
traumatic events in addition to those statements and evidence 
submitted in support of her claim.  As noted above, the RO 
has been unable to confirm the two specific traumatic events 
reported by the veteran, i.e., the veteran's rape by 17 men 
during service and the repeated assault and batteries 
allegedly inflicted upon her while stationed at Fort 
Huachuca, Arizona.  The veteran has been asked to provide 
details that could be confirmed by an independent source.  As 
stated by the Court, it has been held that asking a veteran 
to provide the underlying facts such as the names of 
individuals involved, the dates, and the places where the 
claimed events occurred, does not constitute an impossible or 
an onerous task.  Wood, 1 Vet. App. at 193.  

A review of the veteran's statements fails to provide any 
information which could be used to independently confirm any 
of the stressors noted above.  She has also failed to provide 
VA with any meaningful information that could be utilized to 
independently confirm these stressors using a secondary 
source.  With respect to the statement of the veteran's 
mother, dated in March 1991, while the statement does 
indicate a recollection of being told by the veteran of being 
attacked by lesbians during service while stationed at Fort 
Huachuca, Arizona, in May or June of 1969, the ankle injury 
caused by her initial attack (which also apparently resulted 
in the issuance of crutches) is not verified in 
contemporaneous service medical records.  In addition, the 
statement is prepared over twenty years after the alleged 
incident, as are all of her proffered witness statements, and 
the Board therefore finds that without further corroboration 
of the events set forth in the statement, the statement 
itself is of limited probative value.

As a matter of law, "credible supporting evidence" that the 
claim in service actually occurred can not be provided by a 
medical opinion based on a post service examination.  Moreau 
9 Vet. App. at 394-96.  This means that other "credible 
supporting evidence from any source" must be provided.  
Cohen, 10 Vet. App. at 147.  The Court has also made clear 
that the veteran's assertions, standing alone, cannot as a 
matter of law provide evidence to establish that he "engaged 
in combat with the enemy" or that an event claimed as a 
stressor occurred.  See Dizoglio v. Brown, 9 Vet. App. 163 
(1996).  

As alluded to earlier, the Board has considered whether the 
governmental agency report and other efforts of the RO have 
fulfilled the duty to assist mandated by statute.  This 
determination must not only be based on reports themselves, 
but also by the statements provided by the veteran herself.  
Based on the veteran's statements, she has failed to provide 
VA with any meaningful information by which her stressors can 
be verified.  Consequently, the Board finds that the evidence 
is of insufficient probative value to establish that the 
claimed specific stressors occurred or that the evidence 
supporting its occurrence is in equipoise.

PTSD was diagnosed as early as October 1993, based on the 
history provided by the veteran. As discussed above, the two 
most significant stressors recounted by the veteran have not 
been verified.  VA physicians who have conducted examinations 
and treatment of the veteran since 1989 have noted a variety 
of then-current environmental stressors which have 
contributed to additional diagnoses such as depression, and 
the Board finds it significant that the record is void of any 
treatment for any diagnosed psychiatric disorder until 1989.  
Thus, the Board finds that the symptoms complained of in 
service are far less probative than the expiration of time 
until the veteran's first post-service psychiatric treatment 
in 1989.  Moreover, even the separation medical examination 
report for the veteran's second period of active service 
reflects no complaints or history of any psychiatric 
disability in service.  

Accordingly, the Board finds that the record in its entirety 
establishes that the veteran's psychiatric symptoms are 
manifestations of disability which are not attributable to 
any acquired psychiatric disorder and/or PTSD which is 
related to service. 

The Board also finds that certain statements of the veteran 
concerning the circumstances surrounding her most significant 
alleged in-service stressor are somewhat inconsistent.  For 
example, while early statements regarding the incident 
reflect that the veteran was given a drink by one of her 
assailants at a motel pool prior to the alleged rape, 
subsequent statements reflect that the drink was purchased 
for the veteran at a bar.  In addition, although early 
statements have the veteran becoming aware of the rape during 
or after the occurrence of the rape itself, at which time she 
began to count the number of the alleged perpetrators, 
subsequent versions reflect that the veteran awakened to find 
herself in the hotel room prior to the rape, at which time 
she was surrounded by 17 "naked" men who were apparently 
"drawing straws."  Finally, although of less significance, 
the Board is troubled over the fact that by one of the 
veteran's accounts, the veteran left the hotel the morning 
following the rape with a robe she allegedly found in the 
bathroom of the hotel room where the rape occurred, whereas 
another of the veteran's accounts reflects that she had to go 
to the hotel manager in order to obtain a robe.  In summary, 
the Board finds significant inconsistencies in the veteran's 
statements surrounding the in-service rape which makes the 
need for independent corroboration that much more critical.

The Board further finds that based on the lack of verifiable 
specific stressors and of a diagnosis of PTSD or any other 
acquired psychiatric disorder linked by the evidence of 
record to inservice traumatic events and/or symptomatology, 
the Board must conclude that the preponderance of the 
evidence is against the claim for service connection.  
Although the veteran is entitled to the benefit of the doubt 
when the evidence supporting a grant of his claim and the 
evidence supporting a denial of the claim are in an 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the overwhelming preponderance 
of the evidence is against the claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 58 (1990). 


III.  Entitlement to Service Connection for a Heart Disorder 
as Secondary to PTSD

Background

Preliminarily, the Board notes that with respect to the claim 
for service connection for a heart disorder, the veteran is 
claiming a heart disorder as linked to PTSD (service 
representative's memorandum of February 1998), and the RO has 
essentially adjudicated this claim solely as a claim for 
service connection on a secondary basis, i.e., as proximately 
due to or as a consequence of PTSD.  Consequently, the Board 
has addressed this issue solely as a claim for service 
connection on a secondary basis.  Should the veteran wish to 
raise a claim for direct service connection, she is hereby 
advised of the necessity to submit a formal claim for this 
purpose.  In this regard, should the veteran decide to do so, 
the RO is directed to treat the claim as a new claim, and 
adjudicate it accordingly.  

As was noted already noted above, 38 C.F.R. § 3.310(a) 
provides that in order to be entitled to service connection 
for disease or disability on a secondary basis, the evidence 
must reflect that the claimed disease or disability is 
proximately due to or the result of a service-connected 
disease or injury.

As was also noted above, while the Board finds that new and 
material evidence has been submitted to reopen the claim for 
service connection for an acquired psychiatric disorder, 
including PTSD, the preponderance of the evidence is against 
the establishment of service connection.  


Analysis

The facts as to this issue are currently undisputed.  The 
appellant's claim for service connection for an acquired 
psychiatric disorder, including PTSD, has been denied by the 
Board.  The veteran's secondary service connection claim for 
a heart disorder as proximate to or the result of PTSD 
requires that PTSD be service connected.  Since PTSD is not 
service connected, a heart disorder can not be service 
connected on a secondary basis.  See 38 C.F.R. § 3.310.  The 
Court has held that in a case where the law is dispositive, 
the claim should be denied because of the absence of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Given the applicable statutory, regulatory provisions, and 
opinion recited above, and the facts of this case, the Board 
finds that it is barred as a matter of law from finding 
service connection for a heart disorder as secondary to PTSD.  
Thus, the appellant's claim as to this issue lacks legal 
merit under the applicable law, and must be denied.






ORDER

The claim for service connection for postoperative 
hysterectomy and salpingo-oophorectomy is denied as not well 
grounded.

The claim for service connection for an acquired psychiatric 
disorder, including PTSD, is denied.

The claim for service connection for a heart disorder as 
secondary to PTSD is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

